Citation Nr: 1040600	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as due to VA inpatient treatment in 1985.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran had active military service from December 1977 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C, claimed as incurred during VA inpatient treatment in 
1985.

The Veteran has moved numerous times during the pendency of the 
appeal.  The information presently available indicates that he 
resides within the jurisdiction of the VARO in Portland, Oregon.  

The Board remanded this case for additional development in March 
2009 and January 2010.  The requested development has been 
completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  There is no competent medical evidence of blood transfusion 
being conducted during the Veteran's period of VA inpatient 
treatment in 1985.

2.  There is no competent medical evidence of record to support 
the veteran's assertions that his for hepatitis C was caused by a 
lack of proper care or negligent treatment on the part of VA 
caregivers.

3.  The preponderance of the evidence is against a finding that 
any action or inaction by VA caregivers caused the Veteran's 
hepatitis or constituted carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for hepatitis C, claimed as due to VA inpatient treatment in 
1985, have not been met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability;  and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated December 2005 which substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  

The Veteran was provided additional notice in a letter dated 
March 2006, which complied with the requirements of Dingess 
supra.  The claim was subsequently re-adjudicated in an April 
2009 Supplemental Statements of the Case dated November 2009, and 
June 2010. 

VA has obtained service treatment records, private medical 
records, Social Security records, VA treatment records, VA 
medical opinions, assisted the appellant in obtaining evidence, 
and afforded him the opportunity to provide written statements 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The Veteran asserts that he became infected with hepatitis C due 
to surgery at a VA facility in 1985.  Specifically, he claims 
that he had knee surgery at VA medical center (VAMC) Tucson, 
Arizona, in September 1985.  He asserts that at that time he 
received a blood transfusion and that he was infected with the 
hepatitis C virus at this time.  

In general, when a veteran incurs additional disability as the 
result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown:  (1) disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that: To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death; and VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider. 38 
C.F.R. § 3.361(d).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his condition after such care, treatment, 
examination, services, or program has been completed.  Each body 
part or system involved is considered separately. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination, and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c) (1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records reveal that the Veteran has been diagnosed 
as hepatitis C positive since at least 1993.  VA treatment 
records dated in September 1985 show that he presented to the 
VAMC with left knee pain following a motor vehicle accident.  He 
was diagnosed with an evulsion of the left anterior cruciate 
ligament with associated evulsion fracture of the left tibial 
plateau.  Surgery repair was necessary with "repair of the left 
anterior cruciate ligament with open reduction, internal fixation 
of the left tibial plateau fracture."  The surgical records do 
not show that the Veteran had a blood transfusion during this 
surgery.  In December 1985 surgical manipulation of the left knee 
under anesthesia was conducted because the Veteran wash having 
difficulty with range of motion of his left knee following the 
September surgery.  Surgical records also do not show that the 
Veteran received any blood products during this surgery.  These 
records were not obtained and placed in the claim file until 
approximately September 2007.  

A May 2005 VA medical opinion stated that it was more likely than 
not that the Veteran's hepatitis C infection was the result of a 
blood transfusion and surgical procedure at the VAMC in 1985.  
However, the physician's opinion was based upon the assumption 
that the Veteran did, in fact, receive blood products at the time 
of the 1985 surgery.  The reviewing physician stated that 
information related to the alleged blood transfusion was obtained 
solely from the Veteran and that there were no VA records 
available to review at that time to confirm the facts of the 
blood transfusion in 1985.  The physician subsequently indicated 
that, without confirmation of the blood transfusion, that it 
would only be mere speculation as to the cause of the Veteran's 
hepatitis C infection.  

In May 2009, another VA medical opinion was obtained.  This time 
the reviewing physician had available the records from the 1985 
VA surgeries.  The physician's opinion was that "it was less 
likely than not the current findings of hepatitis C are related 
to VA treatment in 1985."  The physician's rationale was that 
there was no evidence of blood "transfusions noted in the 
surgical or treatment records related to his care at the Tucson, 
Arizona, VAMC in 1985."  The physician indicated that neither 
significant blood loss, nor the need for blood replacement was 
noted in the surgical records.  The physician also noted that the 
Veteran had a history of substance abuse, including intranasal 
cocaine use, which is a known risk factor for hepatitis C 
infection.  Review of all of the evidence of record does confirm 
a history of such substance abuse being noted in multiple medical 
treatment records.  

Based on review of the claims file, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not shown.  There 
is no question that the veteran has hepatitis C.  However, 
despite his assertions to the contrary, he did not receive a 
blood transfusion, or other blood products during surgery at VA 
medical facilities in 1985.  There is no competent medical 
evidence indicating that any of additional disability was caused 
by the VA surgical treatment of the Veteran in 1985.  

There is no evidence of record, other than the veteran's 
contentions, that he received blood transfusion at a VAMC in 1985 
or that this has caused hepatitis C.  There is no evidence of 
record that the Veteran's hepatitis C was caused by VA treatment 
(or lack thereof) due to carelessness, negligence or the like.  
As the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Although the 
veteran is competent to testify as to his experiences and 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation competent.  
See Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  The veteran is not competent to 
provide an opinion as to whether he has additional disability as 
a result of VA treatment (or lack thereof) due to negligence or 
lack of proper care.

The overwhelming weight of the evidence demonstrates that there 
was no hepatitis C disability resulting from the 1985 VA surgical 
treatment.  The Veteran's current hepatitis C is not caused by VA 
treatment, or lack thereof, as a result of negligent treatment, 
lack of proper skill, error in judgment, or similar instance on 
VA's part in furnishing medical treatment.  The preponderance of 
the evidence is against the claim for compensation benefits under 
38 U.S.C.A. § 1151; there is no doubt to be resolved; and 
compensation pursuant to 38 U.S.C.A. § 1151 is not warranted. 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C, 
claimed as due to VA inpatient treatment in 1985, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


